Title: To Thomas Jefferson from James Bowdoin, 3 July 1806
From: Bowdoin, James
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Paris July 3rd 1806
                        
                        I take the liberty of acquainting you with the sudden death of Mr Lewis oBrien, late Consul of the U States
                            for the Port of St. Ander in Spain. He was at Madrid making reclamations of the property of our Citizens, condemned in the
                            lower [prvat] Courts, where he died in a most distressing manner on the 24th of
                            April last, as will appear by the enclosed letters.
                        I was not personally acquainted with Mr. OBrien, but I understand that he has been an active and faitful
                            Consul of the U States at that port for many years. He has left a large and respectable family a wife, a very worthy well
                            informed and venerable Lady, and seven children of different ages
                            from twenty four down to two years of age, who are principally well educated. His widow proposes to continue the business
                            of her late husband, and expects to be aided therein by her eldest Son Lewis OBrien (certificates of whose character and
                            qualifications I take thy liberty to enclose.) As Mrs. OBrien possesses remarkable activity and information, I have no
                            doubt, that she will be able to carry on the business she proposes with great fitness and propriety, and as it is probable
                            that there are a number of adventures and cargoes connected with the house of OBrien, which remain unsettled, I conceive
                            it will be a great advantage to a number of our citizens, that she should be encouraged on the undertaking. She has
                            requested my recommendation of her Son to you Sir, that he may succeed to the place of his Father. I should not trouble
                            you Sir, with recommendations of this sort upon common occasions; but I owe so much gratitude to the kindness and
                            protection of Mrs. O’Brien and her worthy family during My extreme sickness at St. Ander, for the very great and unwearied
                            attention that both she and they paid to me and my family at a most distressing period. call from me this recommendation,
                            and makes me hope that unless there should be a much better one, which I greatly doubt, knowing as much as I do of St.
                            Ander, that you will be pleased to nominate the son of the Late Mr OBrien to be consul of the U States at the port of St.
                            Ander.
                        The attentions of Mrs. OBrien and her family were personal, but they originated from my character, as
                            minister, and on that account merit attention.
                        I had the honor to write to you on the 1st of March and on the 20th of May last to which permit me most
                            respectfully to refer you. 
                  I am with the highest consideration and attachment, Sir, Your faithful and most obedt Sevt.
                        
                            James Bowdoin
                            
                        
                    